Petition for Writ of Prohibition
Denied and Memorandum Opinion filed June 15, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00517-CV
____________
 
IN RE LETICIA LONDON, Relator
 
 

ORIGINAL PROCEEDING
WRIT OF PROHIBITION
 
 

M E M O R
A N D U M   O P I N I O N
            On June 14, 2010, relator, Leticia
London, filed a motion for stay, or alternatively, a petition for writ of
prohibition in this court.  See Tex. Gov’t Code § 22.221.  Relator asks
this court to stay proceedings in the 308th District Court in cause number
1995-51934, styled In the Matter of the Marriage of Jeffrey London and
Leticia London and in the Interest of N.L. and A.L., children.  Specifically,
relator seeks to preclude the trial court from issuing any orders striking her
pleadings related to the turnover order signed December 1, 2009, or disbursing
any proceeds from the sale of her homestead, which are currently held in
custodia legis by the court-appointed receiver.  
            Relator has not established that she is entitled to the relief
requested.  Accordingly, we deny relator’s petition for writ of prohibition. 
                                                                        PER
CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Yates and Boyce.